Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 03/21/2022 has been entered. Claims 1 – 9, 11 – 12, 14, and 16 – 20 remain pending. Claim 20 is withdrawn. The amendment to claim 18 has overcome the previous objection. 

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 4 – 9, 11 – 12, 14, and 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claim 1, the upper bound of silicon is indefinite. Given that the Mg:Si ratio is 2.0 – 4.0 and the upper bound of magnesium is 3.0 wt%, the most silicon that could be present and satisfy the Mg:Si is 1.5 wt%. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Regarding claim 17, the lower bound of magnesium is indefinite. Given that the Mg:Si ratio is 3.0 – 4.0 and the lower bound of silicon is 0.2 wt%, the least amount of magnesium that could be present and still satisfy the Mg:Si ratio is 0.6 wt%. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claims 2, 4 – 9, 11 – 12, 14, 16, and 18 – 19 are rejected by virtue of dependency

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama (JP2013/040356A, using espacenet translation).

Regarding claim 1, Shikama teaches a 6000 series aluminum alloy [0001]. Shikama further teaches that the aluminum alloy has silicon in a range of 0.5 – 0.8 mass%, which falls within the claimed range, and excess magnesium of 0.5– 0.7 mass%, which overlaps with the claimed range of Mg within the Al matrix [0013, 0014]. While Shikama does not explicitly teach the range of magnesium present or Mg2Si present, Shikama shows in Fig 1, a box labeled A4, which shows the metes and bounds of the invention of Shikama [Fig 1]. 
As shown in the box, silicon ranges from 0.5 – 0.8 mass%, and total magnesium ranges from ~1.3 – 2.2 mass%, which falls within the claimed range. This creates a derived Mg/Si weight ratio of ~1.625 – 4.4, which overlaps with the claimed range. 
 Further, given that the amount of silicon, magnesium, and excess magnesium overlap with or fall within the claimed ranges of claim 1, there is a reasonable expectation that the amount of Mg2Si would meet/overlap with the claimed range of claim 1. 
Also, given that the alloy box [Fig 1] of Shikama overlapped with Fig 1A of the instant invention shows that the alloy composition of Shikama would fall within the Scheil temperature Δ80-99% range of 60°C or less, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Shikama would meet the claimed Scheil temperature Δ80-99%. 



    PNG
    media_image1.png
    414
    466
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 2, Shikama teaches the invention as applied above in claim 1. As shown from Figure 1, the total magnesium ranges from approximately ~1.3 – 2.2 mass%, which overlaps with the claimed range. 

Regarding claim 3, Shikama teaches the invention as applied above in claim 1. Shikama teaches the range of silicon is 0.5 – 0.8 mass%, which overlaps with the claimed range (shared endpoints). Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). It is also noted that the  
 
Regarding claim 5, Shikama teaches the invention as applied above in claim 1. Shikama does not teach the presence of iron, which is interpreted as equivalent to 0 mass%, which falls within the claimed range.  
 
Regarding claim 6, Shikama teaches the invention as applied above in claim 1. Shikama teaches that the aluminum alloy contains 0.05 – 1.0% Cu, which overlaps with the claimed range [See translated claims]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 7, Shikama teaches the invention as applied above in claim 1. Shikama teaches that one or more of manganese, chromium, and zirconium can be selected, and that the zirconium range is 0.04 – 0.8 mass%, which overlaps with the claimed range [See translated claims]. Therefore, it would been obvious to have selected zirconium from the markush groups in an overlapping range with a reasonable expectation of success in achieving predictable results. Further, selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 8, Shikama teaches the invention as applied above in claim 1. Shikama discloses in Table 2, the yield strengths of several example alloys with yield strengths over 200 MPa, therefore, Shikama is taken to meet the claimed limitation. 
 
Regarding claim 9, Shikama teaches the invention as applied above in claim 1. Shikama does not explicitly teach the solvus temperature and/or Scheil temperature of the aluminum alloy. However, given the highly overlapping range of Shikama to the currently claimed invention, including the amount of silicon, magnesium, and excess magnesium and given that the alloy box [Fig 1] of Shikama overlapped with Fig 3A of the instant invention shows that the alloy composition of Shikama would overlap with the Scheil T > Mg2Si solvus, there is a reasonable expectation to a person of ordinary skill in the art that the alloy of Shikama would meet/overlap with the claimed properties of claims 9. 

    PNG
    media_image2.png
    676
    699
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Regarding claim 14, Shikama teaches the invention as applied above in claim 1. While Shikama does not explicitly teach the volume% of the Mg2Si particles, given that Shikama teaches an overlapping weight range of silicon, magnesium, and excess magnesium, and given that the alloy box [Fig 1] of Shikama overlapped with Fig 5 of the instant invention shows that the alloy composition of Shikama would meet the volume% range of 0.15 vol% or more, there is a reasonable expectation to a person of ordinary skill in the art that the alloy of Shikama would meet the claimed range of claims 14. 

    PNG
    media_image3.png
    445
    428
    media_image3.png
    Greyscale


Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 16, Shikama teaches the invention as applied above in claim 1. Shikama does not explicitly teach the eutectic fraction vol% claimed. However, given the overlapping range of Shikama to the currently claimed invention of claim 1, including the amount of silicon, magnesium, and excess magnesium, that is a reasonable expectation that Shikama would meet/overlap with the claimed range wt% of Mg2Si, as well as that the eutectic fraction would be expected to be dependent upon the composition, there is a reasonable expectation to a person of ordinary skill in the art, that Shikama would meet/overlap with the claimed limitation, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure a/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama (JP2013/040356A, using espacenet translation), as applied to claim 1 above, in further view of Kobayashi (JP2011/162840A, using espacenet translation) 

Regarding claim 4, Shikama teaches the invention as taught above in claim 1. Shikama does not teach that iron is present in the aluminum alloy. 
Kobayashi teaches an aluminum alloy excellent in corrosion resistance and brightness [title]. Kobayashi further discloses a similar composition to Shikama and the claimed invention including Mg2Si based compounds and excess magnesium [0006]. Kobayashi further teaches an anodizing treatment can be applied in order to improve corrosion resistance [0019]. Kobayashi also discloses that when anodization is performed, iron is preferably in a range of 0.04 – 0.1 mass%, which overlaps with the claimed range. [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the aluminum alloy of Shikama and added iron in a range of 0.04 – 0.1% as taught by Kobayashi. The addition of iron in said range would allow for anodization treatment to the modified alloy of Shikama such that corrosion resistance could be improved. Given the similarities of Shikama and Kobayashi, and that Shikama appreciates that corrosion resistance is important in [0016], a person of ordinary skill in the art would be motivated by the disclosure of Kobayashi and would have a reasonable expectation of success. 

In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Claims 1 – 3, 5 – 9, 11 – 12, 14, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Rokhlin “Joint Effect of Scandium and Zirconium on the Recrystallization of Aluminum”, NPL, 2015, cited in IDS 03/30/2021)

Regarding claims 1 – 3 and 5 – 7, Rokhlin teaches in Table 1 an aluminum alloy with the following composition; (in wt%) [Table 1, Alloy Code 11].
Element
Claimed Invention
Rokhlin
Relation
Magnesium (Mg)
0.5 – 3.0% 
0.5 – 1.6% (claim 2)
1.25%
Falls within
Silicon (Si)
0.2 – 3.0%
0.2 – 0.5% (claim 3)
0.46%
Falls within
Mg/Si ratio
2.0 – 4.0 
2.72
Falls within
Excess Mg
0.6 – 0.75%
0.45%
Outside of
Mg2Si
0.8 – 1.2%
1.26%
Outside of
Iron (Fe)
0.35% or less (claim 5)
0%
Falls within
Copper (Cu), Chromium (Cr), Manganese (Mn), Zinc (Zn), Vanadium (V)
Less than 0.06% of one more of the elements
(claim 6)
0% 
Falls within
Zirconium (Zr), Scandium (Sc), or combination thereof
Up to 0.5 wt% 
(claim 7)
0.39%
Falls within
Aluminum 
Balance
Balance
Meets


	While the amounts of excess magnesium and Mg2Si of Rokhlin are outside of the claimed range, given that the difference between them and the bounds of the claimed range is 0.15 wt% and 0.06 wt%, respectively, a prima facie case of obviousness exists given the closeness of the amount taught by Rokhlin and the claimed invention. “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I)
While Rokhlin does not explicitly teach the Scheil temperature Δ80-99%, given that Rokhlin teaches an amount of magnesium and silicon that falls within the claimed range and that the amount of magnesium and silicon taught by Rokhlin would fall within the Scheil temperature Δ80-99% range of 60°C or less, based on Fig 1A of the instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Rokhlin would meet the claimed Scheil Temperature Δ80-99% range. 



    PNG
    media_image4.png
    521
    546
    media_image4.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 8, Rokhlin teaches the invention as applied above in claim 1. While Rokhlin does not explicitly teach the yield strength, given that Rokhlin teaches an amount of magnesium and silicon that falls within the claimed range and that the amount of magnesium and silicon taught by Rokhlin would fall within the yield strength range of at least 200 MPa, based on Fig 4 of the instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Rokhlin would meet the yield strength range as claimed.
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))




    PNG
    media_image5.png
    493
    493
    media_image5.png
    Greyscale
Regarding claim 9, Rokhlin teaches the invention as applied above in claim 1. While Rokhlin does not explicitly teach the Scheil temperature or solvus temperature of Mg2Si, given that Rokhlin teaches an amount of magnesium and silicon that falls within the claimed range and that the amount of magnesium and silicon taught by Rokhlin would have a Scheil temperature that is greater than the solvus temperature of Mg2Si, based on Fig 3A of the instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Rokhlin would have a Scheil Temperature greater than the solvus temperature as claimed.
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))







    PNG
    media_image6.png
    757
    732
    media_image6.png
    Greyscale

Regarding claim 11, Rokhlin teaches the invention as applied above in claim 1. While Rokhlin does not explicitly teach a solutionizing temperature window, given that Rokhlin teaches an amount of magnesium and silicon that falls within the claimed range and that the amount of magnesium and silicon taught by Rokhlin would fall within the solutionizing temperature window of at least 20°C, based on Fig 2B of the instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Rokhlin would meet the solutionizing temperature window as claimed.
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))






    PNG
    media_image7.png
    510
    535
    media_image7.png
    Greyscale


Regarding claim 12, Rokhlin teaches the invention as applied above in claim 1. While Rokhlin does not explicitly teach the volume% of Mg2Si, given that Rokhlin teaches an amount of magnesium and silicon that falls within the claimed range and that the amount of magnesium and silicon taught by Rokhlin would fall within the volume% of Mg2Si of 0.15% or more, based on Fig 5 of the instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Rokhlin would meet the volume% of Mg2Si range as claimed.
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))






    PNG
    media_image8.png
    495
    484
    media_image8.png
    Greyscale


Regarding claim 14, Rokhlin teaches the invention as applied above in claim 1. While Rokhlin does not explicitly teach a critical cooling rate, given that Rokhlin teaches an amount of magnesium and silicon that falls within the claimed range and that the amount of magnesium and silicon taught by Rokhlin would fall within the critical cooling rate of 80°C/s or less, based on Fig 2C of the instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Rokhlin would meet the critical cooling rate as claimed.
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))







Regarding claim 16, Rokhlin teaches the invention as applied above in claim 1. While Rokhlin does not explicitly teach the eutectic fraction %, given that Rokhlin teaches an amount of magnesium 
    PNG
    media_image9.png
    516
    520
    media_image9.png
    Greyscale
and silicon, and a Mg:Si ratio that falls within the claimed range and that excess magnesium and Mg2Si amounts are highly similar to the claimed range, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Rokhlin would meet the eutectic vol% as claimed.
	Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rokhlin “Joint Effect of Scandium and Zirconium on the Recrystallization of Aluminum”, NPL, 2015, cited in IDS 03/30/2021), as applied to claim 1 above, in further view of Kobayashi (JP2011/162840A, using espacenet translation) 

Regarding claim 4, Rokhlin teaches the invention as taught above in claim 1. Rokhlin does not teach that iron is present in the aluminum alloy [Table 1, Code 11]. 
Kobayashi teaches an aluminum alloy excellent in corrosion resistance and brightness [title]. Kobayashi further discloses a similar composition to Rokhlin and the claimed invention including Mg2Si based compounds and excess magnesium [0006]. Kobayashi further teaches an anodizing treatment can be applied in order to improve corrosion resistance [0019]. Kobayashi also discloses that when anodization is performed, iron is preferably in a range of 0.04 – 0.1 mass%, which overlaps with the claimed range. [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the aluminum alloy of Rokhlin and added iron in a range of 0.04 – 0.1% as taught by Kobayashi. The addition of iron in said range would allow for anodization treatment to the modified alloy of Rokhlin such that corrosion resistance could be improved. Given the similarities in composition of Rokhlin and Kobayashi, a person of ordinary skill in the art would be motivated by the disclosure of Kobayashi and would have a reasonable expectation of success to achieve predictable results. 

In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rokhlin “Joint Effect of Scandium and Zirconium on the Recrystallization of Aluminum”, NPL, 2015, cited in IDS 03/30/2021) in further view of Kobayashi (JP2011/162840A, using espacenet translation) 

Regarding claims 17 – 18, Rokhlin teaches in Table 1 an aluminum alloy with the following composition; (in wt%) [Table 1, Alloy Code 11].
Element
Claimed Invention
Rokhlin
Relation
Magnesium (Mg)
0.5 – 1.6% 
1.25%
Falls within
Silicon (Si)
0.2 – 0.5% 
0.46%
Falls within
Mg/Si ratio
3.0 – 4.0
2.72
Outside of
Excess Mg
0.6 – 0.75% (claim 18)
0.45%
Outside of
Mg2Si
0.8 – 1.2% (claim 8)
1.26%
Outside of
Copper (Cu), Chromium (Cr), Manganese (Mn), Zinc (Zn), Vanadium (V)
Less than 0.06% of one more of the elements

0% 
Falls within
Zirconium (Zr), Scandium (Sc), or combination thereof
0.5 wt% 

0.39%
Outside of
Aluminum 
Balance
Balance
Meets


While the amounts of Mg:Si ratio, excess magnesium, Mg2Si, and Zr/Sc of Rokhlin are outside of the claimed range, given that the difference between them and the bounds of the claimed range is 0.28; 0.15 wt%; 0.06 wt%; and 0.11 wt%, respectively, a prima facie case of obviousness exists given the closeness of the amount taught by Rokhlin and the claimed invention. “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I) “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."
In this case, the claimed combined/combination of properties including; 
Scheil temperature Δ80-99% range of 60°C or less
Solutionizing temperature window of at least 20°C
Critical cooling rate less than 80°C/s
are represented by Fig 2D. As shown below, the silicon and magnesium amounts of Rokhlin would fall within the combination of properties as claimed in claim 17. Therefore, there is a reasonable expectation that the alloy of Rokhlin would have the same claimed properties of the invention of claim 17.

    PNG
    media_image10.png
    544
    528
    media_image10.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Rokhlin does not teach that iron is present in the aluminum alloy [Table 1, Code 11]. 
Kobayashi teaches an aluminum alloy excellent in corrosion resistance and brightness [title]. Kobayashi further discloses a similar composition to Rokhlin and the claimed invention including Mg2Si based compounds and excess magnesium [0006]. Kobayashi further teaches an anodizing treatment can be applied in order to improve corrosion resistance [0019]. Kobayashi also discloses that when anodization is performed, iron is preferably in a range of 0.04 – 0.1 mass%, which overlaps with the claimed range. [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the aluminum alloy of Rokhlin and added iron in a range of 0.04 – 0.1% as taught by Kobayashi. The addition of iron in said range would allow for anodization treatment to the modified alloy of Rokhlin such that corrosion resistance could be improved. Given the similarities in composition of Rokhlin and Kobayashi, a person of ordinary skill in the art would be motivated by the disclosure of Kobayashi and would have a reasonable expectation of success to achieve predictable results. 

In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).




    PNG
    media_image8.png
    495
    484
    media_image8.png
    Greyscale
Regarding claim 19, Rokhlin in view of Kobayashi teaches the invention as applied above in claim 18. While Rokhlin does not explicitly teach the volume% of Mg2Si, given that Rokhlin teaches an amount of magnesium and silicon that falls within the claimed range and that the amount of magnesium and silicon taught by Rokhlin would fall within the volume% of Mg2Si of 0.15% or more, based on Fig 5 of the instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the alloy disclosed by Rokhlin would meet the volume% of Mg2Si range as claimed.

Where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 

Applicant argues that the limitations of claims 1 and 17 are not indefinite because they are two separate limitations instead of two ranges for the same limitation. However, this is respectfully not found persuasive because, the claims are not indefinite because of the two limitations being present together per se. The indefiniteness is because the two separate limitations in the same claim are directed to differing ranges of silicon and magnesium. Specifically and to clarify, claim 1 includes a range of silicon from 0.2 – 3.0 wt% and a range of magnesium from 0.5 – 3.0 wt%, however, the claim also requires that the Mg/Si ratio be 2.0 – 4.0, therefore, any amount of silicon above 1.5 wt%, would be within the claimed silicon range but could not satisfy the ratio based on the magnesium being up to only 3.0 wt%. Therefore, the metes and bounds are unclear. Likewise, for claim 17, the range of silicon is 0.2 – 0.5 wt% and magnesium is 0.5 – 1.6 wt%, while the ratio range is 3.0 – 4.0. Therefore, while the range of magnesium includes down to 0.5 wt%, there is no amount below 0.6 wt% Mg that could be selected and meet the Mg/Si ratio as claimed, because the lowest amount of silicon is 0.2 wt%. Therefore, the metes and bounds of claim 17 are also unclear. 

Applicant argues that there is no basis to conclude that Mg2Si and excess Mg are inherently present in the teachings of Shikama [page of remarks, paragraph “1”] and do not necessarily flow from the teachings of Shikama. This is respectfully not found persuasive. Shikama expressly teaches that the range of excess magnesium [0013, 0014] and also states that the excess magnesium is based on the balanced composition of Mg2Si [0013]. That is, Shikama teaches that excess magnesium and Mg2Si are present. Furthermore, applicant argues that Shikama does not explicitly teach the Scheil temperature of smaller than 60°C, however, as shown below, the alloy range taught by Shikama falls within the Mg and Si range of having a Scheil temperature of smaller than 60°C (claim 1). Likewise with the solvus temperature (claim 9) and eutectic fraction (claim 14), also shown below, Shikama teaches overlapping portions of Mg and Si that would have the claimed solvus temperature and eutectic fraction. 

    PNG
    media_image2.png
    676
    699
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    445
    428
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    414
    466
    media_image1.png
    Greyscale



    PNG
    media_image10.png
    544
    528
    media_image10.png
    Greyscale
	Applicant argues that Rokhlin does not teach or reasonably suggest the claimed invention and that the amounts of excess Mg and Mg2Si are not close and do not support a prima facie case of obviousness [page 6, paragraph “B”]. This is respectfully not found persuasive. As noted, MPEP 2144.05 I states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")”. As noted, the alloy composition of magnesium and silicon disclosed by Rokhlin falls within the claimed range and although the excess magnesium and Mg2Si range are outside of the claimed range, as shown below, the composition of Rokhlin would fall within the claimed combination of property ranges claimed in claim 17. Therefore, given that the alloy of Rokhlin would have some value of the claimed properties of claim 17 and based on the disclosed composition falling within Fig 2D, there is reasonable expectation that Rokhlin would have the claimed combination of properties within the claimed range, that is, the same properties. 
Pertinent Prior Art
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP0132650A – Aluminum alloy with similar composition, Mg2Si and excess Mg
JP07228939 – Aluminum alloy with similar composition

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735